Citation Nr: 1220658	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David Anaise, M.D., J.D., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to July 1956.  The Veteran died in June 2005.  The appellant (or claimant) is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

In August 2006 and May 2008, the appellant had an informal conference with a Decision Review Officer (DRO) at the RO.

In July 2008, the appellant testified at a travel Board hearing before a Veterans Law Judge who is not currently employed by the Board.  A copy of the transcript of that hearing is of record.  In December 2010, the Board sent the appellant a letter informing her that the Veterans Law Judge who presided at her hearing in 
July 2008 is no longer employed by the Board and asking her if she wished to attend another hearing before a Veterans Law Judge who would render a determination in the case.  In correspondence received by the Board in May 2011, the appellant indicated that she wished to attend another hearing; however, in 
June 2011, the appellant's representative submitted a brief in lieu of the Board hearing.  


In March 2009, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A 
May 2009 VHA opinion was received by the Board, and a copy of that decision was provided to the appellant.

By decision dated in August 2009, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  

The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision which denied service connection for the cause of the Veteran's death.  The Joint Motion for Remand specifically stated that the Board needed to adequately explain its consideration of lay evidence concerning the Veteran's reports of shoulder pain in service and continuing after service separation and also to determine whether an addendum to the May 2009 VHA opinion was necessary.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis in this decision has been undertaken after such critical reevaluation of all the evidence as it pertains to the appellant's claim to entitlement to service connection for the Veteran's cause of death.

In January 2012, the Board requested an addendum opinion from the VHA regarding medical questions presented in this case.  A March 2012 VHA addendum opinion was received by the Board, and a copy of that opinion was provided to the appellant.  After receiving the completed VHA addendum medical opinion in 
April 2012, the appellant had an opportunity to comment upon the VHA addendum opinion and to offer argument and additional evidence.  In May 2012, the appellant filed a response, but no additional evidence was submitted.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in June 2005.  His death certificate listed the immediate cause of his death as respiratory failure, due to or as a consequence of pulmonary fibrosis.  Other significant conditions contributing to death included severe rheumatoid arthritis.  

3.  At the time of his death, the Veteran was not service connected for any disability; however, the Veteran had been awarded nonservice-connected pension benefits, including special monthly pension based on being housebound.

4.  There is an approximate balance of positive and negative evidence as to whether the Veteran's rheumatoid arthritis is etiologically related to his active duty service.

5.  A disability of service origin contributed substantially and materially to cause the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  See 38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In this case, the Veteran died in June 2005.  The Veteran's death certificate lists respiratory failure, due to or as a consequence of pulmonary fibrosis, as the immediate cause of death, with severe rheumatoid arthritis listed as a significant condition contributing to death but not resulting in the underlying causes.  At the time of the Veteran's death, service connection was not in effect for any disability; however, the Veteran had been awarded nonservice-connected pension benefits, including special monthly pension based on being housebound.
The Veteran was not service connected for pulmonary fibrosis or severe rheumatoid arthritis at the time of his death.  

The appellant asserts that a contributory cause of the Veteran's death, severe rheumatoid arthritis, is related to the Veteran's active duty service.  

Musculoskeletal findings were marked as normal on the Veteran's service enlistment examination report dated in April 1953.  Sick call treatment records show that from May 27, 1954 to approximately June 1, 1954, and on April 3, 1955, the Veteran complained of, and was treated for, a sprained back and sore back.  At the time of his service discharge examination report dated in July 1956, no back complaints or pathology were noted.  

Post-service treatment records from University of Washington Medical Center show treatment for rheumatoid arthritis from April to August 1967.  In a clinical record from that facility dated April 21, 1967, the Veteran complained of a two year history of knee and elbow pain as well as indicated that he "had blood tests for arthritis," all being negative.  An April 1967 X-ray report revealed questionable abnormality of the right elbow and definite cartilage narrowing and pannus invasion of subshondral cortex of the trochlea.  It was noted that rheumatoid arthritis was thought to be responsible. 

A May 1968 private clinical record from Nehalam Bay Medical Center reflected findings of arthritis of multiple joints.  An April 1973 serology report revealed a positive rheumatoid arthritis factor.  A June 1977 treatment note from Mason General Hospital also revealed a positive rheumatoid arthritis factor.

A March 1982 VA hospital summary report reflected a diagnosis of longstanding active rheumatoid arthritis since 1960.  The Veteran's rheumatoid arthritis factor was again noted to be positive.  A chest x-ray was noted to show heavy bronchovesicular markings in both bases, which was typical of rheumatoid arthritis. 

In an August 1982 statement, the Veteran indicated that he experienced a great deal of pain in his shoulders and back during service. 

In an August 1989 statement, a private physician listed a diagnosis of active and advanced rheumatoid arthritis.  It was further noted that the Veteran was totally disabled due to fibrosis of the lung due to rheumatoid arthritis. 

Post-service VA inpatient and outpatient treatment records dated from 1982 to 2005 reflect continued findings and treatment for progressive rheumatoid arthritis and pulmonary fibrosis.  A September 1997 CT scan of the thorax listed an impression of interstitial disease with basal weighting.  A February 1998 CT scan of the thorax listed a conclusion of extensive interstitial fibrosis involving the lateral segment of the right lobe, the inferion subsegment, and lingular segment of the left upper lobe and each lung base.  A September 2001 VA chest X-ray report listed an impression of bilateral pulmonary fibrosis.

During the July 2008 hearing, the appellant asserted that the Veteran experienced problems with his joints in service and right after discharge from service and began to receive treatment in 1957.  She further reported that she had to begin helping him shave, tying his shoes, and brushing his hair at that time as well. 

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's rheumatoid arthritis is related to his active duty service.  In a February 2008 statement, a VA examiner indicated that he had reviewed the Veteran's service treatment records.  By history, the Veteran was noted to be diagnosed in 1960 with RA (rheumatoid arthritis) but was reported as early as May 1954 to have had back pain diagnosed as "sprained back" during service.  He opined that the Veteran probably developed rheumatoid arthritis while in service, but noted that there were only very short notations of his Infirmary visits suggesting that this is the case, and no clear trail of evidence.  The physician also noted that any tests pointing to a diagnosis of rheumatoid arthritis while in service were not performed by the examining physician, as such testing would have been rudimentary at best in 1954-56.  It was further noted that there was no doubt that the Veteran died of complications of his rheumatoid arthritis, most specifically the pulmonary fibrosis associated with that condition. 

In the May 2009 VHA opinion, the VHA examiner opined that in regard to the time of onset of the Veteran's arthritis, the earliest references in the available medical records indicated that his diagnosis dated back to 1960, though it was not clear at that time what the extent or features of arthritis were present.  The physician further reported that the Veteran's history of back pain, diagnosed as back strain in service, was not consistent with any initial presentation of rheumatoid arthritis.  Based on his review of the claims file, the VA physician concluded that there was less than a 50 percent probability that the Veteran's rheumatoid arthritis had its initial clinical presentation during service or within one year after separation from service.  

In the March 2012 VHA addendum opinion, the VHA examiner opined that there is a 50 percent probability that the Veteran's rheumatoid arthritis had its initial clinical presentation during active service or was present within one year after separation from service.  The VA physician reasoned that the Veteran reported shoulder and back pains during service.  The VA physician also reasoned that medical studies have shown that back pain can be an initial manifestation of rheumatoid arthritis and that the Veteran had documented back pain in service and continuing back pain after separation from service.  

The Board finds that the February 2008 VA opinion is of high probative value because there is no indication that it is not based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the report of shoulder and back pain in service and continuous shoulder and back pain since service separation.  The February 2008 VA examiner reported accurate facts that are consistent with other evidence of record and the Board's findings, and gave an opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

The Board finds that the May 2009 VHA opinion is of little probative value.  The May 2009 VHA examiner provided a nexus opinion based on the absence of treatment for shoulder pain in service or within one year after service separation, but did not comment on the Veteran's reported symptoms of shoulder pain in service and within one year of service separation or the other lay evidence by the appellant of the same history of in-service joint pains and immediate post-service symptoms and treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

The Board finds that the March 2012 VHA opinion is of high probative value because there is no indication that it is not based on a factually accurate history, as it appears the VHA examiner was informed of the relevant evidence in this case that included the report of shoulder pain in service and credible lay evidence of continuous shoulder pain since service separation.  The March 2012 VHA examiner reported accurate facts that are consistent with other lay and medical evidence of record and the Board's findings, and gave an opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

For these reasons, and by resolving reasonable doubt in the appellant's favor, the Board finds that a service-connected disability of rheumatoid arthritis, which has been related to service, contributed substantially or materially to cause the Veteran's death, and service connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


